EXHIBIT 10.1



 

 

For Immediate Release

Contact:  Shawn M. Harrington

May 12, 2003

(860) 644-1551



 

GERBER SCIENTIFIC, INC. COMPLETES DEBT REFINANCING



 

SOUTH WINDSOR, CT - Gerber Scientific, Inc. (NYSE: GRB)

today announced the successful completion of the refinancing of its principal
indebtedness, closing on a new four-year $110 million senior credit facility
arranged by Fleet Securities, Inc.



The new financing consists of a $45 million asset-based, multi-currency
revolving credit facility led by Fleet Capital Corporation and a $65 million
term loan led by Ableco Finance LLC, a fund affiliated with Cerberus Capital
Management, L.P. It replaces a revolving credit facility scheduled to expire on
August 15, 2003, under which the aggregate commitment had been reduced to $80
million as of April 30, 2003. The new financing will be used to repay all
borrowings under and terminate this credit facility, as well as for general
corporate purposes including capital expenditures and working capital.

Marc Giles, president and chief executive officer of Gerber Scientific, Inc.,
said, "With this transitional refinancing in place, enabled by our successful
debt reduction activities, we have achieved the first of the four initiatives
fundamental to our turnaround strategy. Over the long-term, we remain committed
to improving cash flow generation and further reducing debt levels. This
financing package provides us the liquidity and flexibility needed to support
our ongoing efforts."

The credit agreements relating to the new financing will be attached as exhibits
to a Form 8-K filing with the SEC following this news release.

 

About Gerber Scientific, Inc.

Gerber Scientific is the world's leading supplier of sophisticated automated
manufacturing systems for sign making and specialty graphics, apparel and
flexible goods, and optical lens processing. Headquartered in South Windsor,
Connecticut, the company operates through four businesses: Gerber Scientific
Products, Spandex Ltd., Gerber Technology, and Gerber Coburn.

Safe Harbor Statement:

In addition to the historical information contained herein, there are matters
discussed that are considered to be "forward-looking statements." The Private
Securities Litigation Reform Act of 1995 provides a "safe harbor" for
forward-looking statements. These forward-looking statements involve risks and
uncertainties, including, but not limited to, economic, competitive,
governmental, and technological factors affecting the company's operations,
markets, products, and services, that could significantly affect results in the
future. For a discussion of other risk factors relating to the company's
business, see the Company's Quarterly Reports on Form 10-Q for the quarters
ended January 31, 2003, October 31, 2002 and July 31, 2002 and its Annual Report
on Form 10-K for the year ended April 30, 2002, as filed with the Securities and
Exchange Commission. The forward-looking statements contained in this release
are made as of the date of this release, and the company assumes no obligation
to update or revise any forward-looking statements contained in this release.